Name: Commission Regulation (EEC) No 2110/86 of 4 July 1986 authorizing certain intervention agencies to limit the award by tender of 400 000 tonnes of common wheat to export in the form of flour
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 182/ 12 Official Journal of the European Communities 5. 7 . 86 COMMISSION REGULATION (EEC) No 2110/86 of 4 July 1986 authorizing certain intervention agencies to limit the award by tender of 400 000 tonnes of common wheat to export in the form of flour sion of a tender may be released only after completion of customs export formalities, to avoid any disturbance of the market ; Whereas the Member States will take all additional measures compatible with provisions in force to ensure that the scheme operates properly and that the Commis ­ sion is kept informed ; Whereas the Management Committee for Cereals has not delivered an opinion within the time-limit set by its Chairman, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies of the Member States listed below are hereby authorized to organize a tender proce ­ dure for a sale on the Community market of 400 000 tonnes of common wheat in accordance with the provi ­ sions of Article 4 of Regulation (EEC) No 1836/82, as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Articles 7 (5) and 8 (4) thereof, Whereas Article 3 of Council Regulation (EEC) No 2738/75 of 29 October 1975 laying down general rules for intervention on the market in cereals (3) stipulates that sale of cereals held by the intervention agency must be effected by invitation to tender ; Whereas Regulation (EEC) No 2727/75 stipulates that from 1986/87 onwards the cereals marketing year is to begin on 1 July ; Whereas in the northern regions of the Community, the common wheat harvest is not available before August and whereas the supplies of common wheat on the market are at present limited because of the large quantities sent to intervention ; Whereas, accordingly, millers working for export in the north of Europe may have difficulty in obtaining supplies and whereas common wheat held by the Belgian, Danish , German, French, Dutch and British intervention agencies should be placed at the disposal of these processors in order to make possible the use of the quantities of flour usually exported in July and August from these States ; Whereas, in this case, the provisions of Article 4 of Commission Regulation (EEC) No 1836/82 of 7 July 1982, laying down the procedure and conditions for the disposal of cereals held by intervention agencies (4), as last amended by Regulation (EEC) No 3826/85 (*), should be applied ; Whereas a conversion rate should be set to determine the quantity of flour to be exported on the basis of the common wheat used ; Whereas, to ensure that the operation is properly effected, it should be stipulated that the security lodged on submis Belgium : Denmark : Germany : France : Netherlands : United Kingdom : 42 000 tonnes 1 000 tonnes 62 000 tonnes 265 000 tonnes 25 000 tonnes 5 000 tonnes Article 2 1 . The invitation to tender shall be open until 31 July 1986 . 2. The common wheat awarded shall be processed into flour for human consumption and exported to third coun ­ tries . Tenders shall be valid only if they :  are accompanied by an application for an export licence for common wheat flour having an ash content of 0 to 600 mg mg for 100 g with an applica ­ tion for advance fixing of the refund set for the rele ­ vant quality ;  are accompanied by an application for fixing in advance of the monetary compensatory amount for common wheat flour of one of the Member States listed in Article 1 ;  are accompanied by proper evidence that the tenderer has lodged a security of 5 ECU a tonne. (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24 . 5 . 1986, p. 29 . O OJ No L 281 , 1 . 11 . 1975, p. 49 . 0 OJ No L 202, 9 . 7 . 1982, p. 23 . 0 OJ No L 371 , 31 . 12 . 1985, p. 1 . 5. 7 . 86 Official Journal of the European Communities No L 182/ 13 Article 3 Notwithstanding Commission Regulation (EEC) No 1754/86 ('), the minimum price to be complied with shall be the intervention price valid for common wheat of bread-making quality for the 1986/87 marketing year. Article 4 1 . Notwithstanding the provisions of Article 21 ( 1 ) of Commission Regulation (EEC) No 31 83/80 (2), export licences issued shall , for the determination of the duration of their validity, rank as being issued on the date of the submission of the tender. 2 . Export licences issued under the present tender procedure shall be valid from the date of their issue within the meaning of paragraph 1 until the end of the second month thereafter . 3 . Export licences issued under the present tender procedure must bear the following entry in box 18 : 'tender procedure under Regulation (EEC) No 2110/86  tender of Article 6 1 . The security referred to in the third indent of the second subparagraph of Article 2 (2) shall be released for the quantities for which :  the tender has not been accepted, or, in all other cases :  in accordance with Title V of Commission Regulation (EEC) No 2220/85 (3). 2. The primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be the payment of the selling price and the export within the time-limit set of the common wheat flour under the export licence referred to in Article 4. The proper evidence to be supplied shall be that appli ­ cable for the security for the export licence issued following the tender procedure . Article 7 The intervention agencies concerned shall take all neces ­ sary measures to ensure compliance with the provisions of this Regulation . They shall provide each other with all necessary information and shall inform the Commission weekly, within the Management Committee for Cereals, of the progress of the tender procedure. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 5 For the determination of the quantity of flour to be exported, the quantity of common wheat awarded shall be divided by a coefficient of 1,37. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 152, 6 . 6 . 1986, p. 22. O OJ No L 338 , 13 . 12. 1980, p. 1 . (3) OJ No L 205, 3 . 8 . 1985, p. 5 .